DETAILED ACTION
This office action is in response to claims filed 11/08/2019. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/19 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 13-14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al US 20050189889 A1 (Hereinafter “Wirtz”), in view of Yoneda et al US 20040222035 A1 (Hereinafter “Yoneda”).
Regarding Claim 1, Wirtz teaches a motor control system (fig. 1, 10) for selectively controlling power from a power source (Fig. 3, incoming power)  to a load (Fig. 3, 26), the motor control system comprising: 
a power converter (Fig. 3, 24) the power converter operable to provide a controlled output power to the load ([0024], As is conventional, inverter 24 converts three-phase, 60 hertz input 
a standalone protection and control module (Fig. 3, 20), the standalone protection and control module comprising: 
a front-end switching unit (fig. 3, 62) comprising a plurality of switching devices operable to selectively interrupt and control power flow from the power source to the power converter and to a bypass path (Fig. 3 below, bypass path) that bypasses the power converter (When 62 is open power flows to bypass path; when 62 is closed power flows to 24); and 
a back-end switching unit (Fig. 3, 66 &72) positioned downstream from the front- end switching unit and comprising a plurality of switching devices operable to selectively interrupt power flow from the power converter and the bypass path to the load.

    PNG
    media_image1.png
    447
    575
    media_image1.png
    Greyscale


However, Yoneda teaches at least one printed circuit board (PCB) structure (Yoneda Fig. 4, 62); 
a power converter (Fig. 6, 76) affixed to the at least one PCB structure so as to be electrically coupled therewith (Yoneda [0047], The controller 22 is formed by a microcomputer, as stated above, and includes a single circuit board 62 on which are mounted various electronic circuit components, such as a one-chip microprocessor (CPU) and its peripheral circuits, predrive circuit, FET (field-effect transistor) bridge circuit, inverter circuit and so on);
a standalone protection and control module (Yoneda Fig. 6, 99) mounted onto the at least one PCB structure so as to be electrically coupled therewith (Yoneda [0047], The controller 22 is formed by a microcomputer, as stated above, and includes a single circuit board 62 on which are mounted various electronic circuit components, such as a one-chip microprocessor (CPU) and its peripheral circuits, predrive circuit, FET (field-effect transistor) bridge circuit, inverter circuit and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement at least one printed circuit board (PCB) structure; a power converter affixed to the at least one PCB structure so as to be electrically coupled therewith; a standalone protection and control module mounted onto the at least one PCB structure so as to be electrically coupled therewith as taught by Yoneda, in the control system of Wirtz, for the 
Regarding Claim 4, Wirtz in view of Yoneda teach the motor control system of claim 1 wherein the standalone protection and control module further comprises a controller (Wirtz Fig. 3, 20)  configured to control operation (Wirtz Fig. 3, 65, 67, &72) of the plurality of switching devices in each of the front-end switching unit and the back-end switching unit to switch the plurality of switching devices between On and Off states, so as to selectively route power to the power converter and the bypass path (Wirtz [0029]-[0031]).
Regarding Claim 5, Wirtz in view of Yoneda teach the motor control system of claim 4,
Wirtz in view of Yoneda according to claim 4 does not expressly disclose the standalone protection and control module further comprises a module input/output (I/O) and communications interface operatively coupled to the controller, the module I/O and communications interface configured to receive inputs on operating parameters of the motor control system and provide the inputs to the controller.
However, Yoneda teaches the standalone protection and control module further comprises a module input/output (I/O) and communications interface (Yoneda fig. 6, 125) operatively coupled to the controller (Yoneda fig. 99), the module I/O and communications interface configured to receive inputs on operating parameters of the motor control system and provide the inputs to the controller (Yoneda [0006] Another interface circuit 125 converts drive currents detected by motor current sensors 118, 119 into digital signals and delivers the digital signals to the microcomputer 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the standalone protection and control module further 
Regarding Claim 6, Wirtz in view of Yoneda teach the motor control system of claim 1 wherein the standalone protection and control module further comprises a system power supply (Wirtz Fig. 3, 29) that receives power from the power source and provide power for operation of the front-end switching unit, the back-end switching unit, and the power converter (Wirtz [0024], Redundant power supply 29 converts the AC voltage across incoming power lines L1 and L2 to a constant DC voltage (e.g., 24 volts) for energizing control circuit 20).
Regarding Claim 11, Wirtz in view of Yoneda teach the motor control system of claim 1 wherein the back-end switching unit comprises a pair of load isolation relays on each phase to selectively conduct and block current therethrough in order to control power provided to the load, the pair of load isolation relays comprising: 
a first load isolation relay (Wirtz fig. 3, 66) selectively controlled between an Off/open position that blocks current therethrough and an On/closed position that conducts current therethrough that is output from the power converter; and 
a second load isolation relay (Wirtz fig. 3, 72) selectively controlled between an Off/open position that blocks current therethrough and an On/closed position that conducts current therethrough that is flowing on the bypass path.
Regarding Claim 13, Wirtz in view of Yoneda teach the motor control system of claim 1 further comprising at least one of over current and surge protection devices and filters (Wirtz 
Regarding Claim 14, Wirtz teaches a protection and control device operable (Fig. 3, 20) with a power converter (Fig. 3, 24) to provide a motor control system (fig. 1, 10) that selectively controls power from a power source (Fig. 3, incoming power) to a load (Fig. 3, 26), the board-level protection and control device comprising: 
a bypass path (Fig. 3 above, bypass path); 
a front-end switching unit (fig. 3, 62) positioned at a first end of the bypass path and that receives power from the power source, the front-end switching unit comprising a plurality of switching devices operable to selectively control power flow from the power source to the power converter and to the bypass path (When 62 is open power flows to bypass path; when 62 is closed power flows to 24); and 
a back-end switching unit (Fig. 3, 66 &72) positioned downstream from the front-end switching unit at a second end of the bypass path, the back-end switching unit comprising a plurality of switching devices operable to selectively control power flow from the power converter and the bypass path to the load; 
wherein the front-end switching unit, the back-end switching unit, and the bypass path provide bypass functionality and short circuit protection to the power converter when operated therewith ([0029]-[0031]).
Wirtz does not expressly disclose standalone board-level protection and control device.
However, Yoneda teaches a standalone protection and control module (Yoneda Fig. 6, 99) mounted onto the at least one PCB structure so as to be electrically coupled therewith (Yoneda [0047], The controller 22 is formed by a microcomputer, as stated above, and includes a single 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement at least one printed circuit board (PCB) structure; a power converter affixed to the at least one PCB structure so as to be electrically coupled therewith; a standalone protection and control module mounted onto the at least one PCB structure so as to be electrically coupled therewith as taught by Yoneda, in the control system of Wirtz, for the purpose of reduction of cost by only having one substrate and for simplicity to have everything mounted in close proximity.
Regardign Claim 16, Wirtz in view of Yoneda teach the board-level protection and control device of claim 14 further comprising a controller operably connected to the front-end switching unit and the back- end switching unit to control operation of the plurality of switching devices therein, the controller programmed to: 
receive an input (Wirtz Fig. 3, 65, 67, 74) comprising one of more of an operational status of the power converter and a desired operating condition of the load; 
determine a desired operating condition of the motor control system based on the received input, the desired operating condition comprising one of a power conversion mode and a bypass mode ([0029]-[0031], control circuit 20 determines when 62, 66, and 72 should be open or closed based on response to OL1-OL3); and 
controlling operation of the plurality of switching devices in each of the front-end switching unit and the back-end switching unit, so as to cause the motor control system to operate in one of 
Regarding Claim 20, Wirtz in view of Yoneda teach the board-level protection and control device of claim 14 wherein the back-end switching unit comprises a plurality of load isolation relays (WIrtz Fig. 3, 66 &72) operable to selectively conduct and block current therethrough in order to control power provided to the load either from the power converter or from the bypass path.
Claims 2 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz in view of Yoneda, further in view of  Mallinson, "Plug and play" single chip controllers for variable speed induction motor drives in white goods and HVAC systems, Thirteenth Annual Applied Power Electronics Conference and Exposition, Feb. 19, 1998, vol. 2, pp. 756-762 (Hereinafter “Mallinson”).
Regarding Claim 2, Wirtz in view of Yoneda teach the motor control system of claim 1.
Wirtz in view of Yoneda does not expressly disclose wherein the protection and control module comprises a plug-and-play device that clips onto or plugs into the at least one PCB structure.
However, Mallinson teaches the protection and control module comprises a plug-and-play device that clips onto or plugs into the at least one PCB structure (Mallinson IV, The SA86X family of PWM controller ICs is specifically designed to meet the requirements of the white goods and HVAC markets and in combination with the PWh486X development board it offers a true “Plug-and-Play’’ capability to drives designers who may be relatively unfamiliar with induction motor drives).

Regarding Claim 15, Wirtz in view of Yoneda teach the motor control system of claim 14.
Wirtz in view of Yoneda does not expressly disclose a plug-and-play type connection couplable with a corresponding connection on a printed circuit board (PCB) structure to which the board-level protection and control device is mounted.
However, Mallinson teaches the protection and control module comprises a plug-and-play type connection couplable with a corresponding connection on a printed circuit board (PCB) structure to which the board-level protection and control device is mounted (Mallinson IV, The SA86X family of PWM controller ICs is specifically designed to meet the requirements of the white goods and HVAC markets and in combination with the PWh486X development board it offers a true “Plug-and-Play’’ capability to drives designers who may be relatively unfamiliar with induction motor drives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the protection and control module comprises a plug-and-play type connection couplable with a corresponding connection on a printed circuit board (PCB) structure to which the board-level protection and control device is mounted as taught by Mallinson, in the control system of Wirtz in view of Yoneda, for the use of ease to sinply plug to the board and is a low cost controller.

Allowable Subject Matter
Claims 3, 7-10, 12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CORTEZ M COOK/      Examiner, Art Unit 2846